COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Decker
UNPUBLISHED


              Argued at Chesapeake, Virginia


              PAUL A.M. EPPS
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1077-14-1                                 JUDGE ROBERT J. HUMPHREYS
                                                                                MARCH 10, 2015
              BELINDA Y. EPPS


                             FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                            Johnny E. Morrison, Judge

                             Kevin R. Pettrey (Swango Law, P.C., on brief), for appellant.

                             J. Wayne Sprinkle (Sprinkle & Sprinkle, PLLC, on brief), for
                             appellee.


                     Paul A.M. Epps (“husband”) appeals certain aspects of the final divorce decree entered

              by the Portsmouth Circuit Court (the “circuit court”) on May 22, 2014. Specifically, husband

              appeals issues relating to the equitable distribution of Belinda Y. Epps’s (“wife”) military

              retirement pension, attorney’s fees awarded to wife, and income imputed to husband for the

              purpose of calculating his child support obligation. In support of his appeal, husband asserts the

              following five assignments of error:

                             (1) The [c]ourt committed reversible error when it refused to
                                 award a percentage of Appellee’s military retirement to
                                 Appellant without considering equitable distribution factors
                                 with regard to that property.
                             (2) The [c]ourt committed reversible error when it failed to address
                                 Appellee’s military retirement as equitable distribution.




                     *
                       Pursuant to Code § 17.1-413, this opinion is not designated for publication, and
              therefore we recite only those facts necessary to our analysis.
               (3) Appellant suffered from ineffective assistance of counsel for
                   failure to present certain evidence of Appellee’s military
                   retirement at trial.1
               (4) The [c]ourt committed reversible error when it ordered
                   Appellant to pay a percentage of Appellee’s attorneys’ fees due
                   to the disparate income figures of the parties.
               (5) The [c]ourt committed reversible error when it imputed to
                   Appellant income without a basis in the record, and based child
                   support guidelines on that imputed income figure.
                                    A. Procedurally Barred Issues

       As a preliminary matter, wife argues that several of husband’s claims are procedurally

barred. We agree. Rule 5A:18 states:

               No ruling of the trial court . . . will be considered as a basis for
               reversal unless an objection was stated with reasonable certainty at
               the time of the ruling, except for good cause shown or to enable the
               Court of Appeals to attain the ends of justice. A mere statement
               that the judgment or award is contrary to the law and the evidence
               is not sufficient to preserve the issue for appellate review.

       “The main purpose of requiring timely specific objections is to afford the trial court an

opportunity to rule intelligently on the issues presented, thus avoiding unnecessary appeals and

reversals. In addition, a specific, contemporaneous objection gives the opposing party the

opportunity to meet the objection at that stage of the proceeding.” Weidman v. Babcock, 241
Va. 40, 44, 400 S.E.2d 164, 167 (1991). “A general argument or abstract reference to the law is

not sufficient to preserve an issue.” Edwards v. Commonwealth, 41 Va. App. 752, 760, 589
S.E.2d 444, 448 (2003) (en banc).

       Husband’s fourth assignment of error alleges that the circuit court erred in ordering

husband to pay a percentage of wife’s attorney’s fees given the disparate income of the parties.

Husband’s objections to the circuit court dealt with the amount of the attorney’s fee award, not



       1
         Counsel for husband withdrew this assignment of error at oral argument, and we
therefore do not consider it.
                                             -2-
the disparate income of the parties, which he now argues on appeal. Because the circuit court

was not provided with an opportunity to intelligently rule on the objection, husband’s appeal as it

relates to this issue is not properly preserved.

       Husband’s fifth assignment of error claims that the circuit court erred by imputing an

annual income of $75,000 to husband as a basis for calculating his child support obligation.

There is no record of any objection made before the circuit court relating to the imputation of

income. There is no mention of an objection to the imputation of income in the February 4, 2013

trial transcript, the May 9, 2014 hearing transcript, or the objection addendum. Because

husband’s objection was never before the circuit court, it is not properly before us now. Notably,

husband did not raise the “good cause” or “ends of justice” exception to Rule 5A:18 in his brief

to the Court. As such, husband’s appeal, as it relates to these two assignments of error, is

procedurally barred.

                                B. Wife’s Military Retirement Pension

       Husband’s first and second assignments of error assert that the circuit court committed

reversible error when it failed to address wife’s military retirement pension as equitable

distribution and declined to award a percentage of wife’s military retirement to husband.

       On appeal, this Court reviews the evidence in the light most favorable to the prevailing

party below. Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003).

“Fashioning an equitable distribution award lies within the sound discretion of the trial judge and

that award will not be set aside unless it is plainly wrong or without evidence to support it. The

trial judge is not required to make an equitable distribution award unless equity requires it.”

Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d 675, 678 (1990). Accordingly, this

Court will not reverse an award unless the Court finds “an abuse of discretion, misapplication or




                                                   -3-
wrongful application of the equitable distribution statute, or lack of evidence to support the

award.” McIlwain v. McIlwain, 52 Va. App. 644, 661, 666 S.E.2d 538, 547 (2008).

        In a divorce proceeding, a circuit court must follow three steps when making an equitable

distribution of property. First, upon a request of either of the parties, the circuit court “must

classify the property as either separate or marital. The court must then assign a value to the

property based upon evidence presented by both parties. Finally, the court distributes the

property to the parties, taking into consideration the factors presented in Code § 20-107.3(E).”

Marion v. Marion, 11 Va. App. 659, 665, 401 S.E.2d 432, 436 (1991); see also Code

§ 20-107.3(A). In this case, husband claims that the circuit court failed to classify wife’s

military retirement pension as either separate or marital, in violation of Code § 20-107.3(A).

There is no reference to any classification of this property in any remarks from the bench, in the

letter opinion of January 14, 2014, or the final divorce decree. Husband argues that because the

orders of the circuit court are silent as to the issue of wife’s retirement, there is no record that the

statutory factors in Code § 20-107.3(E) were considered.

        While the circuit court did not strictly adhere to the statute,

                Virginia’s trial courts may, without doing violence to [Code
                § 20-107.3], make a monetary award without giving consideration
                to the classification or valuation of every item of property, where
                the parties have been given a reasonable opportunity to provide the
                necessary evidence to prove classification or valuation but through
                their lack of diligence have failed to do so.

Bowers v. Bowers, 4 Va. App. 610, 618, 359 S.E.2d 546, 551 (1987). “The burden is always on

the parties to present sufficient evidence to provide the basis on which a proper determination

can be made, and the trial court in order to comply with Code § 20-107.3 must have that

evidence before it before determining to grant or deny a monetary award.” Hodges v. Hodges, 2
Va. App. 508, 517, 347 S.E.2d 134, 139 (1986). Furthermore,



                                                  -4-
               [r]eviewing courts cannot continue to reverse and remand . . .
               [equitable distribution] cases where the parties have had an
               adequate opportunity to introduce evidence but have failed to do
               so. Parties should not be allowed to benefit on review for their
               failure to introduce evidence at trial . . . . At some point we must
               “ring the curtain down.”

Bowers, 4 Va. App. at 617-18, 359 S.E.2d at 550 (quoting In re Marriage of Smith, 448 N.E.2d
545, 550 (Ill. App. Ct. 1983)).

       Husband, the party seeking half of the marital share of wife’s military retirement, failed

to offer adequate evidence of wife’s military pension to provide the circuit court with the basis to

make a proper classification. In Bowers, this Court held that the burden was upon the wife

seeking part of husband’s retirement plan to prove ownership and to provide sufficient

competent evidence to enable the court to classify and value the retirement plan. Id. at 619, 359

S.E.2d at 552. The relevant statutory provision provides:

               The court may direct payment of a percentage of the marital share
               of any pension . . . or retirement benefits . . . which constitutes
               marital property and whether payable in a lump sum or over a
               period of time. . . . No such payment shall exceed 50 percent of the
               marital share of the cash benefits actually received by the party
               against whom such award is made. “Marital share” means that
               portion of the total interest, the right to which was earned during
               the marriage and before the last separation of the parties, if at
               such time or thereafter at least one of the parties intended that the
               separation be permanent.

Code § 20-107.3(G) (emphasis added). At no point did husband ever establish the time frame of

wife’s military service with the United States Coast Guard as it related to the parties’ marital

relationship. At best, husband testified that he thought that wife had served in the military for

“about twenty-three years.” The circuit court was not provided with the date wife entered the

Coast Guard, the date she retired, or the length of time the parties were married while wife was

enlisted in the Coast Guard. Thus, the circuit court could not properly classify the property or




                                                -5-
determine if there even was a “marital share.” Accordingly, husband may not complain now that

the circuit court erred by failing to classify the pension.

       Additionally, husband argues that the circuit court’s refusal to award any part of wife’s

military retirement was an abuse of discretion. Contrary to husband’s assertions, he is not

entitled to any of wife’s military retirement pension as of right. In fact, it is well established law

in Virginia that “Code § 20-107.3 contains no presumption favoring equal division of marital

property.” Gamble v. Gamble, 14 Va. App. 558, 573, 421 S.E.2d 635, 644 (1992). Further,

“each marital asset is not necessarily entitled to be treated the same for purposes of equitable

distribution. The chancellor may determine, depending upon how the factors in Code

§ 20-107.3(E) are applied, that certain marital assets should be divided and treated differently

than others.” Gamer v. Gamer, 16 Va. App. 335, 344, 429 S.E.2d 618, 625 (1993). Even if

husband had presented evidence of what the “marital share” of wife’s military pension would be,

it is within the sound discretion of the trial court to choose to award part or none of it to husband,

so long as the overall distribution of the marital property was equitable. See Srinivasan, 10
Va. App. at 733, 396 S.E.2d at 678-79.

       Despite finding that the circuit court did not classify or assess the value of wife’s military

pension pursuant to Code § 20-107.3, we find that husband’s failure to provide sufficient

evidence to enable the circuit court to properly determine if there was a “marital share” of wife’s

military retirement, and if so, what such value would be operates as a waiver of his statutory

right. See Bowers, 4 Va. App. at 620, 359 S.E.2d at 552 (holding that the trial court did not

abuse its discretion in making a monetary award without considering the value of all marital

property because appellant had a reasonable opportunity to present evidence of the value of her

husband’s retirement plan but failed to do so). As such, the circuit court did not abuse its




                                                 -6-
discretion in declining to classify wife’s military retirement pension or award husband any part

thereof.

                                   C. Appellate Attorney’s Fees

       Wife requests this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed

the entire record in this case, we hold that wife is entitled to reasonable attorney’s fees and costs,

and therefore remand for the circuit court to set a reasonable award of attorney’s fees and costs

incurred by wife in this appeal.

       Because husband failed to provide sufficient evidence for the circuit court to determine if

there was a “marital share” of wife’s military retirement pension, and if so, what the value would

be, we find that the circuit court did not err in declining to classify or assign value to wife’s

pension. Concluding that wife is entitled to reasonable attorney’s fees and costs associated with

this appeal, we remand to the circuit court to hear evidence and set an award for appellate fees

and costs.

                                                                             Affirmed and remanded.




                                                 -7-